Title: To George Washington from Colonel Thomas Marshall, 4 January 1779
From: Marshall, Thomas
To: Washington, George


  
    Sir
    West Point [N.Y.] Jany 4th 1779
  
as their is Several officers of my regiment which have not received a Suply of Cloathing from the Contenental Store, and as their is a large Store now at Fish kill. I Should take it as a Great faver that your Excellancy would Give an Order on the Comy of Cloathing at that place for their Suply as the Cloathing Cannot be Obtained by an Order from aney other person. I am Sir with respect your Excellancys Most Obedeant and Very Humble Servant

  Thos Marshall

